Citation Nr: 1648439	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  10-36 491A	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability. 

2.  Entitlement to service connection for a psychiatric disorder to include post-traumatic stress disorder (PTSD), major depressive disorder, and depression claimed as secondary to service-connected tinnitus.


REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1966 to July 1968.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Columbia, South Carolina.

In October 2013, the Veteran testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO. A transcript of that hearing has been associated with his claims file.

In June 2014, the Board reopened and remanded the matters for further evidentiary development and adjudication. The case has been returned to the Board for further appellate review.  

The Board notes that the RO has adjudicated separately the issue of entitlement to service connection for depression, claimed as secondary to his service-connected PTSD in a May 2013 rating decision.  The Veteran has filed a notice of disagreement with the rating decision and the RO issued a statement of the case in April 2016. Although the Veteran has not filed a substantive appeal, the Board has expanded the claim on appeal as encompassing all psychiatric disorders and theories of entitlement, as reflected on the title page, consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary to comply with the Board's June 2014 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Where a prior remand is not complied with, the Board errs in failing to ensure compliance.  Id.

Regarding the claim for service connection for bilateral hearing loss disability, the September 2014 VA examiner concluded that the puretone test results were not valid, because the Veteran exhibited exaggerated listening behaviors during exam and had no difficulty communicating with this examiner during the interview and that Distortion product otoacoustic emissions was consistent with normal peripheral hearing. The examiner further notes that the Veteran's hearing was normal in an April 2013 audiological assessment. The examiner opined that regardless of the presence or absence of bilateral hearing loss disability, the Veteran's bilateral hearing loss disability was not at least as likely as caused by or a result of an event in military service. The VA examiner relied on the December 2011 VA examiners' opinion that the Veteran hearing was normal both at entrance and separation from service, and that there is no evidence in the literature that noise exposure causes delayed onset hearing loss, which she also reiterated in a December 2014 addendum opinion. However, the examiner failed to specifically address the Veteran's reported in-service acoustic trauma associated with his military occupational specialty as an engine mechanic and his contention that he noticed a decline in hearing acuity shortly after separation from service, as requested by the Board. See Stegall, supra. See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir 2006) (holding lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence); Dalton v. Nicholson, 21 Vet. App. 23 (2007) ("the medical examiner cannot rely on the absence of medical records corroborating that injury to conclude that there is no relationship between the appellant's current disability and his military service."). 
In addition, the examiner did not address the Veteran's report that he did not wear any hearing protection while being exposed to loud noises, but that after service, he wore hearing protection when he was around loud noises, also requested by the Board. See id. Notably, in the December 2011 VA examination, the Veteran's hearing loss met the threshold requirements for VA compensation purposes. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); McClain v. Nicholson, 21 Vet. App. 319 (2007) (service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the claim, even if the most recent medical evidence suggests that the disability resolved).  

With regard to the issue of service connection for a psychiatric disorder, to include 
PTSD and major depressive disorder, the August 2014 VA examiner concluded that the Veteran did not meet the criteria for a PTSD diagnosis and noted that he had senile dementia-Alzheimer type without symptoms on examination. The VA examiner noted that the Veteran's reported stressors of witnessing train and motor vehicle accidents could trigger PTSD, but that the Veteran did not have symptoms of PTSD. The examiner noted symptoms of depression. However, the examiner did not address the several diagnoses of PTSD, as reflected in September 2004, January 2005, and July 2008 VA treatment records.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (an opinion is considered adequate when it is based on consideration of an appellant's medical history and examinations and describes the disability in sufficient detail so the Board's evaluation of the claimed disability is a fully informed one).

Further, in an April 2015 addendum opinion, the examiner concluded that based on the Veteran's history and current presentation, he could not find any evidence of a connection between his reported stressors and his depressive symptoms. However, this opinion is based solely on the lack of evidence of a nexus with no further rationale, as requested by the Board. See Stegall, supra. See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that a medical opinion that contains only data and conclusions is not entitled to probative weight). In addition, a March 2015 VA examiner concluded that the Veteran's MDD is less likely as not caused by tinnitus, without a rationale, nor did the examiner address whether the Veteran's tinnitus aggravated the Veteran's MDD. See id. 

Accordingly, a remand is warranted for VA addendum opinions to address these deficiencies, and provide rationale for the opinions reached. Notably, once VA undertakes the effort to provide an examination when developing a claim, it must provide an adequate one. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Regarding outstanding records, in a November 2014 Report of General Information, Dr. L indicated that she is related to the Veteran and although she does not provide him with medical treatment, she recorded a chronological history of his health issues, which was sent to the VA in October 2014. However, such records have not been associated with the record. Thus, the AOJ should attempt to obtain them.  

As the matters are being remanded, updated VA treatment records should also be obtained dated since March 2016.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2013). Expedited handling is requested.)

1.  Utilizing the current authorization form of record or after obtaining additional authorization from the Veteran, if necessary, obtain outstanding records from Dr. L.

2.  Obtain an addendum to the December 2014 VA addendum opinion, preferably from the original author, to determine the precise nature and etiology of his asserted bilateral hearing loss. If the original author is no longer available to provide the requested opinions, another equally qualified VA examiner shall provide the necessary additional opinions. The need for an additional examination of the Veteran is left to the discretion of the examiner. The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Based on review of the record (and examination, if necessary), the examiner should address whether it is at least as likely as that such disability had an onset in service or is causally related to active service, to specifically include from exposure to hazardous noise as an engine mechanic.

In offering this impression, the examiner must acknowledge and discuss the Veteran's reports as to the onset of his hearing problems. The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions. However, to the extent the Veteran is claiming that hearing loss had its onset in service and continued since then, he is not credible, in light of the normal audiometric testing at service discharge and his denial of hearing loss on the associated Reports of Medical History. 

The examiner must acknowledge the Veteran's contention that, while on active duty, he did not wear any hearing protection while being exposed to loud noises, but that after service, he wore hearing protection when he was around loud noises.

The absence of evidence of treatment for bilateral hearing loss in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner should provide a complete rationale for any opinion given; including discussion of any evidence contrary to the opinion arrived at by the examiner. If the examiner is unable to provide an opinion without resorting to mere speculation, he/she must so state and provide reasoning as to why an opinion cannot be given and whether any additional evidence or testing would assist in providing such opinion.

3.  Obtain an addendum to the April 2015 VA addendum opinion, preferably from the original author, to ascertain the precise nature and etiology of his asserted psychiatric disorder, to include PTSD and major depressive disorder. If the original author is no longer available to provide the requested opinions, another equally qualified VA examiner shall provide the necessary additional opinions. The need for an additional examination of the Veteran is left to the discretion of the examiner. The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

For any psychiatric disability identified, the examiner shall opine as to whether it is at least as likely as not that is related to his period of active service. In discussing the requested opinions, the examiner must acknowledge the Veteran's lay statements as to the onset and continuity of symptoms. However, for purposes of the examination, the Veteran's claimed stressors, including, being hit in the head by a baseball and witnessing a person being hit by a train, have not been corroborated and due to their changing nature, are not considered credible by the Board.

If not, is it at least as likely as not (a 50 percent or greater probability) that any psychiatric disability was caused or aggravated by the service-connected tinnitus?  

If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation

The absence of evidence of treatment for a particular psychiatric disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner should provide a complete rationale for any opinion given; including discussion of any evidence contrary to the opinion arrived at by the examiner. If the examiner is unable to provide an opinion without resorting to mere speculation, he/she must so state and provide reasoning as to why an opinion cannot be given and whether any additional evidence or testing would assist in providing such opinion.

4.  After ensuring that the requested actions are completed, the RO should re-adjudicate the claims on appeal.  If the benefits sought are not fully granted, the RO must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims. 38 C.F.R. § 3.655 (2014). The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
	THOMAS J. DANNAHER	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).



